Title: From John Adams to John Jay, 17 October 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square October 17. 1785.
          
          It has been the general Sense of our Country, Since the Peace, that it was their Duty and their Interest, to be impartial between the Powers of Europe, and observe a Neutrality in their Wars. This Principle is a wise one, upon the Supposition that those Powers will be impartial to Us, and permit Us to remain at Peace. but it is natural for England And France to be jealous of our Neutrality, and apprehensive, that notwithstanding our Professions, We may be induced to connect ourselves with one against the other. While such Uncertainties and Suspicions continue We may find that each of these Rival Kingdoms, will be disposed to Stint our Grouth, and diminish our Power, from a fear, that it will be employed against itself and in favour of its Ennemy. if France could be Sure of our perpetual Alliance, it is to be supposed She would favour our increase, in every Thing which could be reconciled to her own Interest. If England could obtain Such an Alliance with Us, she for the same reason would favour our Interests, in all Cases compatible with her own.
          I need not point out to you, Instances in Proof of such a Jealousy in France. yet it may not be amis to refer you to Some hints in Mr Neckars late Work.
          Mr Hartley you well remember, dwelt much too often upon the Subject of an Alliance with England, for Us to doubt, that, however indecent the Suggestion of such an Idea was, he nevertheless entertained it. He has lately renewed this Topick with me, and I gave him the only Answer, which can ever be given, vizt that the moral Character of the United States was of more importance to them, than any Alliance, that they could not in honour hear Such a Proposal, but that if honour and Character were out of the Question, while England held a Province in America, We could not safely forfeit the Confidence of France, nor commit ourselves to the Consistency of England.
          But to rise higher. When the King was pleased to say to me that he would be foremost in favour and Friendship to the United States, when he should see a disposition to give the Preference to this Country, he probably meant more than We can comply with. if a Preference in Commerce only had been meant, it was quite unnecessary to make it a future Condition, because the Ardour of our Citizens in transferring almost the whole Commerce of the Country here, and voluntarily reviving that Monopoly which they had long complain’d of as a Grievance, in a few of the first months of the Peace, imprudently demonstrated to all the World, an unreasonable immoderate Preference of British Commerce. it was impossible that We could give Stronger Proofs of a Preference in this Sense. if the royal Expression then was a deliberate one, it must have intended something more, and Something which the U. States cannot agree to.
          The British Ministry, therefore, have now before them a question as important to the British Empire, as any that ever was agitated in it, whether, by evacuating the Posts, and fullfilling the Treaty of Peace in other Points, and by opening their Ports in the West Indies and on the Continent of America as well as Europe to our ships and produce, upon equal and fair Terms, they Shall ensure the Impartiality and Neutrality of America: or whether, by a contrary Conduct they Shall force them into closer Connections of Alliance and Commerce with France, Spain and Holland. a Treaty of defensive Alliance with France would deserve a long and carefull deliberation and Should comprehend the East and West Indies, I mean our Right to trade in them, as well as many other Considerations too numerous to hint at here. a new Treaty of Commerce might be made, greatly beneficial to both Countries. if We once see a necessity of giving Preferences in Trade, great Things may be done. By the Treaty between England and Portugal of 27. Decr. 1703, [“]Portugal promised, to admit, forever, into Portugal, the woolen Cloths, and the rest of the woolen Manufactures, of the Britons as was accustomed, till they were prohibited by the Laws; nevertheless upon this Condition. II. That is to Say, that Great Britain Shall be obliged forever hereafter, to admit the Wines of the Grouth of Portugal into Britain; So that at no time, whether there Shall be peace or War, between the Kingdoms of Britain and France, any thing more Shall be demanded for these Wines by the Name of Custom or Duty, or by whatsoever Title, directly or indirectly, whether they Shall be imported into Great Britain in Pipes or Hogsheads, or other Casks than what Shall be demanded, from the like Quantity or Measure of French Wine, deducting or abating a third part of the Custom or Duty. But if at any time this deduction or Abatement of Customs, Shall in any manner be prejudiced it Shall be just and lawfull for his Sacred Royal Majesty of Portugal, again to prohibit the woolen Cloths and the rest of the British Woolen Manufactures.”
          This Treaty which the Irish, call the Methuen Treaty, from the name of the Ambassador who Signed it, and which they now claim the Benefit of as Britons, altho the Portuguese deny them to be Britons and accordingly refuse their Woolens, has had a vast Effect both in Portugal and England. The Consequence has been, that Portugal has now for more than forescore Years cloathed herself in Brittish Woolens like an English Colony and has never been able to introduce Woolen Manufactures at home; and The British Islands have drank no other Wine than Port, Lisbon and Madeira, altho the Wines of France are so much better.
          The United States may draw many usefull Lessons from this Example. if, from the blind Passions and rash Councils of the Britons, they should be compelled to deviate from their favourite Principle of Impartiality and Neutrality, they might make a new commercial Treaty with France, for a term or forever, exempting all the Manufactures of France, from one Third or one half, or all the Duties, which shall be stipulated to be laid upon the English Manufactures.— in this Case, what becomes of the Manufactures of Britain? what of their Commerce Revenue and naval Power? They must decline, and those of her Rival must rise.
          I hint only at these Things. They open a wide Field of Enquiry, and require all the Thoughts of the People. We Should Stipulate for the Admission of all our Produce, and Should agree upon a Tarif of Duties on both Sides, We Should insist upon entire Liberty of Trade and Navigation both in the East and West Indies and in Africa, and upon the Admission of our Oil and Fish as well as Tobacco, Flour Rice Indigo, Potash &c &c.
          This Country boasts of her Friends and Partisans in this and the other Assembly, particularly in New York and Virginia, and are confident We can do nothing. neither, exclude their ships from our Exports nor lay on Duties upon their Imports into our States: neither raise a Revenue, nor build a Fleet. if their Expectations are not disappointed, We shall be, and that in a few Months not only a despized but a despicable People. With the Power in our own Hands of doing as we please, We shall do nothing. With the means of making ourselves respected by the Wise We shall become the Scorn of Fools.
          I am under Embarrassments in treating with the Ministers here, to know how far it is prudent in me to go, in Urging upon them, what the United States may do, or not do with France.— There would be danger of my committing Congress imprudently. but in Conversation with Friends Arguments may be casually, and by Way of Speculation only, put into their Mouths, which they will not fail to use where they may or ought to have Weight. Yet it is Still uncertain whether any Thing can have Weight. The Ministry behave as if they saw certain Ruin coming upon the Nation and thought it of no importance in what Shape it Should appear.
          With great Respect, dear sir your most / obedient and most humble servant
          
            John Adams
          
        